 



CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into on October 20,
2017 (the “Effective Date”), by and between Fog Cutter Capital Group Inc., a
Maryland corporation (“FCCG”), Fog Cap Development LLC, an Oregon limited
liability company (“Fog Cap”), and FAT Brands Inc., a Delaware corporation and
wholly owned subsidiary of FCCG (“FAT”).

 

WHEREAS, FAT intends to consummate an initial public offering of its common
stock on the Effective Date (the “IPO”), pursuant to an Offering Statement on
Form 1-A that was initially filed with the Securities and Exchange Commission on
September 6, 2017;

 

WHEREAS, immediately prior to the issuance and sale of its common stock to
investors in the IPO, FAT was a direct, wholly-owned subsidiary of FCCG formed
for the purpose of receiving the assets from FCCG described below and conducting
the IPO;

 

WHEREAS, in connection with the consummation of the IPO, FCCG and Fog Cap desire
to contribute or cause to be contributed to FAT: (a) all of their direct and
indirect ownership interests in Fatburger North America, LLC, a Delaware limited
liability company (successor to Fatburger North America, Inc.) (“Fatburger”),
and Buffalo’s Franchise Concepts, LLC, a Nevada limited liability company
(successor to Buffalo’s Franchise Concepts, Inc.) (“Buffalo’s”), in
consideration for common stock of FAT and an unsecured promissory note issued by
FAT with a principal balance of $30,000,000, bearing interest at a rate of 10.0%
per annum, and maturing in five years from the Effective Date (the “Promissory
Note”); and (b) all of FCCG’s direct and indirect ownership interests in
Ponderosa Franchising Company, a Delaware general partnership, Bonanza
Restaurant Company, a Delaware general partnership, Ponderosa International
Development, Inc., a Delaware corporation, and Puerto Rico Ponderosa, Inc., a
Delaware corporation (collectively, the “Ponderosa Companies”), acquired from
Metromedia Company and its affiliate on or about the date hereof, in
consideration for the payment by FAT of $10,550,000 to Metromedia Company and
its affiliate (the “PondBon Payment”); and

 

WHEREAS, immediately prior to the transactions described above, Fatburger and
Buffalo’s were wholly-owned direct or indirect subsidiaries of FCCG and Fog Cap,
and the Ponderosa Companies were wholly-owned indirect subsidiaries of FCCG
following the acquisition from Metromedia Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

Section 1 Contribution. Effective immediately following the acceptance by FAT of
subscriptions from investors in the IPO (or as soon thereafter as is
practicable) (the “Effective Time”):

 

(a) FCCG and Fog Cap each hereby contribute, assign, transfer, convey and
deliver to FAT (or shall cause their respective subsidiaries to contribute,
assign, transfer, convey and deliver to FAT), and FAT hereby accepts, all right,
title and interest held by FCCG, Fog Cap or any of their direct or indirect
subsidiaries in and to Fatburger and Buffalo’s as of the Effective Time or at
any time thereafter (the “FatBuff Ownership Interests”), in consideration for
common stock of FAT and the execution and delivery to FCCG of the Promissory
Note; and

 

1

 

 

(b) FCCG hereby contributes, assigns, transfers, conveys and delivers to FAT (or
shall cause its direct or indirect subsidiaries to contribute, assign, transfer,
convey and deliver to FAT), and FAT hereby accepts, all right, title and
interest held by FCCG or any of its direct or indirect subsidiaries in and to
the Ponderosa Companies as of the Effective Time or at any time thereafter (the
“PondBon Ownership Interests”), in consideration for the PondBon Payment and
common stock of FAT.

 

Section 2 Deliveries. In furtherance of the transactions contemplated by Section
1, the parties agree to execute and deliver, and they will cause their
respective subsidiaries to execute and deliver, such stock powers, assignments
and other instruments of transfer, conveyance and assignment as, and to the
extent, necessary or convenient to evidence the transfer, conveyance and
assignment to FAT of the FatBuff Ownership Interests and PondBon Ownership
Interests, and to complete and evidence the delivery to FCCG of the Promissory
Note and PondBon Payment.

 

Section 3 Transfer of Beneficial Ownership.

 

(a) The transfer of the FatBuff Ownership Interests and PondBon Ownership
Interests will be effective as of the Effective Time, from and after which time
FAT will be the beneficial owner of the FatBuff Ownership Interests and PondBon
Ownership Interests for all purposes. It is the parties’ intent that all of the
benefits and burdens of ownership of the FatBuff Ownership Interests and PondBon
Ownership Interests shall transfer to FAT at the Effective Time. To the extent
that transfer of registered ownership of the FatBuff Ownership Interests or
PondBon Ownership Interests is not perfected at the Effective Time or would be
contrary to applicable law, the parties will use their commercially reasonable
efforts to provide to, or cause to be provided to, FAT, to the extent permitted
by law, the rights and benefits associated with registered ownership of the
FatBuff Ownership Interests and PondBon Ownership Interests, and take such other
actions as may reasonably be requested by FAT in order to place FAT insofar as
reasonably possible, in the same position as if FAT were the registered holder
of the FatBuff Ownership Interests and PondBon Ownership Interests as of the
Effective Time. Without limiting the foregoing and in connection therewith, from
and after the Effective Time, FAT will have the right to (i) receive all
dividends or distributions (liquidating or otherwise) associated with the
FatBuff Ownership Interests and PondBon Ownership Interests, or direct FCCG to
deliver such dividends or distributions to the party of its selection, (ii)
sell, transfer or encumber, or direct FCCG to sell, transfer or encumber the
FatBuff Ownership Interests and PondBon Ownership Interests, and receive the
proceeds therefrom, including any of the rights or privileges associated with
the FatBuff Ownership Interests and PondBon Ownership Interests, and (iii) vote
the FatBuff Ownership Interests and PondBon Ownership Interests, or direct FCCG
to vote the FatBuff Ownership Interests and PondBon Ownership Interests as it
instructs.

 

2

 

 

(b) In connection with the arrangement set forth in Section 3(a), and without
limiting the foregoing, from and after the Effective Time, to the extent that
transfer of registered ownership of the FatBuff Ownership Interests or PondBon
Ownership Interests is not perfected at the Effective Time or would be contrary
to applicable law, FCCG will (i) vote the FatBuff Ownership Interests and
PondBon Ownership Interests only as directed by FAT, (ii) observe all corporate
formalities and filing requirements that may have to be met with regard to the
FatBuff Ownership Interests and PondBon Ownership Interests, (iii) forward to
FAT, or any other person identified by FAT, all dividends, distributions
(liquidating or otherwise), and sale proceeds made with respect to the FAT, (iv)
sell, transfer or encumber the FatBuff Ownership Interests and PondBon Ownership
Interests only as directed by FAT, (v) immediately notify FAT upon attachment or
attempted seizure of, or acquisition of any interest or assertion of any rights
in, FatBuff Ownership Interests and PondBon Ownership Interests by any third
party and take appropriate action to defend against such attachment and to
protect FAT’s interest in the FatBuff Ownership Interests and PondBon Ownership
Interests, and (vi) be entitled to rely on the written instructions of the
directors or officers of FAT, and such instructions will be deemed to have been
duly authorized by FAT.

 

Section 4 Consents; Further Assurances; Indemnification.

 

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties shall use commercially reasonable efforts, prior
to and after the Effective Time, to take, or cause to be taken, all actions, and
to do, or cause to be done, all things, reasonably necessary, proper or
advisable under applicable laws and agreements to consummate and make effective
the transactions contemplated by this Agreement; provided, however, that neither
party shall be obligated under this Section 3 to pay any consideration, grant
any concession or incur any additional liability to any third party, other than
ordinary and customary fees paid to a governmental authority.

 

(b) Without limiting the foregoing, prior to and after the Effective Time, each
party shall cooperate with the other party, without any further consideration,
but at the expense of the requesting party, (i) to execute and deliver, or use
reasonable best efforts to execute and deliver, or cause to be executed and
delivered, all instruments, including any instruments of conveyance, assignment
and transfer as such party may reasonably be requested to execute and deliver by
the other party, (ii) to make, or cause to be made, all filings with, and to
obtain, or cause to be obtained, all consents of any governmental authority or
any other person under any permit, license, agreement, indenture or other
instrument, (iii) to obtain, or cause to be obtained, any governmental approvals
or other consents required to effect the transactions contemplated hereby, and
(iv) to take, or cause to be taken, all such other actions as such Party may
reasonably be requested to take by the other party from time to time, in each
case consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement and the transfers contemplated by this
Agreement.

 

(c) FCCG shall defend, indemnify and hold harmless FAT and its subsidiaries and
their respective successors, and each of their respective directors and
officers, employees, consultants and agents (each, an “Indemnified Party”)
against, and agree to hold each Indemnified Party harmless from, any and all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, actual
damages, dues, penalties, fines, costs, amounts paid in settlement, liabilities,
liens, actual losses, expenses, and fees, including court costs and reasonable
attorneys’ fees and expenses, but excluding lost profits, diminution in value,
punitive, exemplary, special, indirect or consequential damages (except those
payable to third parties), incurred or suffered by any such Indemnified Party to
the extent resulting or arising from, or attributable to, any direct or indirect
liability, indebtedness, obligation, cost, expense, claim, loss, damage,
deficiency, guaranty or endorsement of or by any person, absolute or contingent,
asserted or unasserted, accrued or unaccrued, due or to become due, liquidated
or unliquidated, existing with respect to Fatburger, Buffalo’s or the FatBuff
Ownership Interests as of the Effective Date.

 

3

 

 

Section 5 Miscellaneous.

 

(a) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement. Each party
acknowledges that it and the other party may execute this Agreement by manual,
stamp or mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.

 

(b) Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or thereto or to the transactions contemplated hereby or thereby
or to the inducement of any party to enter herein or therein, whether for breach
of contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed and interpreted in
accordance with the laws of the State of California, irrespective of the choice
of laws principles of the State of California, including all matters of
validity, construction, effect, enforceability, performance and remedies.

 

(c) Severability. In the event that any one or more of the terms or provisions
of this Agreement or the application thereof to any person or circumstance is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement, or the
application of such term or provision to persons or circumstances or in
jurisdictions other than those as to which it has been determined to be invalid,
illegal or unenforceable, and the parties shall use their commercially
reasonable efforts to substitute one or more valid, legal and enforceable terms
or provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of the parties. Any term or provision of this Agreement held
invalid or unenforceable only in part, degree or within certain jurisdictions
shall remain in full force and effect to the extent not held invalid or
unenforceable to the extent consistent with the intent of the parties as
reflected by this Agreement. To the extent permitted by applicable law, each
party waives any term or provision of law which renders any term or provision of
this Agreement to be invalid, illegal or unenforceable in any respect.

 

(d) Assigns. This Agreement shall inure to the benefit of the successors and
assigns of the parties.

 

(e) Entire Agreement; Amendment. This Agreement constitutes and contains the
entire agreement of the parties with regard to the subject matter hereof, and
supersede any and all prior negotiations, correspondence, understandings, and
agreements between the parties respecting the subject matter hereof. This
Agreement may not be amended without the written consent of each of the parties
hereto.

 

(f) Headings. The headings appearing in this Agreement have been inserted for
identification and reference purposes and shall not by themselves determine the
construction or interpretation of this Agreement.

 

[Signature page follows]

 

4

 

 

IN WITNESS WHEREOF, each of the parties has caused this Contribution Agreement
to be executed on its behalf by its duly authorized representative effective as
of the date first written above.

 

  FOG CUTTER CAPITAL GROUP INC.         By: /s/ Andrew Wiederhorn   Name: Andrew
Wiederhorn   Title: Chief Executive Officer

 

  FAT BRANDS INC.         By: /s/ Ron Roe Name: Ron Roe   Title: Chief Financial
Officer

 

  FOG CAP DEVELOPMENT LLC         By: /s/ Andrew Wiederhorn   Name:     Title:  

 

[Signature Page to Contribution Agreement]

 

5

 

